Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claims 1, 2, 5, 6, 8, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 2, the prior art of record Ben Natan (US 20170053822), is generally consistent with the claim limitations as described in the previous Office Action.  Ben Natan discloses a vacuum chuck with two annular rings to hold a substrate in place.  The Examiner agrees with the Applicant, Ben Natan fails to disclose a gasket and groove shape similar to the instant application and as recited in the claims.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Claims 5, 6, 8, and 9  are allowed as being dependent from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS RAYMOND RODGERS/            Examiner, Art Unit 3723                                                                                                                                                                                            
Ldw
/LEE D WILSON/           Primary Examiner, Art Unit 3723                                                                                                                                                                                             	January 13, 2022